Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…one storage apparatus among the plurality of storage apparatuses calculates, for a plurality of combinations of storage apparatus and logical volume in the storage system, a data capacity when duplicate data is removed for each of the storage apparatuses, calculates the total capacity of the whole storage system as the summation of the calculated data capacities, and performs optimal arrangement arithmetic processing to output information indicating a combination with the smallest total capacity among the plurality of combinations…“
[Claims 3-8, 10 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 9) “…one storage apparatus among the plurality of storage apparatuses calculates, for a plurality of combinations of storage apparatus and logical volume in the storage system, a data capacity when duplicate data is removed for each of the storage apparatuses; a second step of calculating the total capacity of the whole storage system as the summation of the calculated data 

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 6 April 2021 have been carefully and fully considered and are persuasive. The previous grounds of rejection are withdrawn. As noted supra the case is in condition for allowance. 
The nearest cited art, US PG PUB No. 20160070482, discloses calculating a data capacity owing to deduplication for each of a plurality of storage devices (See FIG 6), but does not disclose or otherwise suggest identifying a combination with the smallest total capacity among a plurality of combinations.

	CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137